                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTH DISTRICT OF FLORIDA
                         GAINESVILLE DIVISION
SAVITAR CHARUDATTAN                 and Case No. 1:18-cv-00109/MW/GRJ
MICHALE HOFFMAN,
      Plaintiffs,
v.
SADIE DARNELL, as Sheriff of
Alachua County,
      Defendant.

                          AMENDED COMPLAINT
     Plaintiffs sue Defendant and allege:

                            Jurisdiction and Venue

1.   This action for monetary damages, for declaratory and injunctive relief, and

     for other equitable and ancillary relief is brought pursuant to the First

     Amendment to the Constitution of the United States of America; pursuant to

     42 U.S.C. § 1983 (hereinafter “§ 1983”); and pursuant to Chapter 119, Florida

     Statutes.

2.   This Court has jurisdiction of the federal claims under 28 U.S.C. §§ 1331 and

     1343 (3) and (4) and jurisdiction of the state claims under 28 U.S.C. § 1367.

3.   Plaintiffs Savitar Charudattan and Michale Hoffman (hereinafter “Plaintiff

     Charudattan” or “Plaintiff Hoffman” respectively, or “Plaintiffs”) are male

     citizens of the United States. Charudattan is a resident of Alachua County,

                                        1
     Florida. Hoffman is a resident of Duval County, Florida.

4.   Defendant Sadie Darnell (hereinafter “Darnell”), in her official capacity, is

     Sheriff of Alachua County and is responsible for overseeing and managing

     the activities of the Alachua County Sheriff’s Department.

5.   All actions at issue herein occurred in Alachua County, Florida.

                             Conditions Precedent

6.   All conditions precedent to institution of this action have been performed or

     have occurred.

                              General Allegations

7.   Plaintiff Charudattan is a local business owner interested in independent

     journalism and the preservation of civil liberties.

8.   Plaintiff Hoffman is a private investigator who is interested in independent

     journalism and the preservation of civil liberties.

9.   Plaintiffs have frequently addressed and continue to report on the

     infringement of civil rights by various governmental agencies in their

     capacities as citizens via online posts, videos, and specifically during the

     months leading up to the November 2016 election.

10. Alachua County Sheriff’s deputies arrested Plaintiff Charudattan in 2011 in

     connection to his activism, despite his having committed no crime.

11. From October 29, 2015, to present day, Defendant has maintained two

                                         2
    different Facebook accounts.

12. The Defendant, in her official capacity, is responsible for overseeing and

    managing the activities of the Alachua County Sheriff’s Department,

    including     the     Alachua     County      Sheriff’s     Facebook      page,

    @AlachuaCountySheriff.

13. During the Defendant’s run for Sheriff in 2016, the Defendant maintained a

    “Re-elect Sadie Darnell for Alachua County Sheriff” Facebook page,

    @ReElectSadieDarnellForSheriff. This Facebook page served as a political

    advertisement paid for and approved by Sadie Darnell, Democrat, for Alachua

    County Sheriff. The page detailed Darnell’s interaction with the community,

    grand jury findings, certain community events, notable holidays or

    anniversaries, political fundraising events, and press in favor of Darnell’s re-

    election.

14. Once the Defendant had been re-elected Sheriff, the Defendant changed the

    page to “Sheriff Sadie Darnell,” @SheriffSadieDarnell. The Defendant has

    not added any new posts to the “updated” Sheriff Sadie Darnell page,

    @SheriffSadieDarnell, since November 8, 2016.

15. On September 11, 2016, the Alachua County Sheriff’s account,

    @AlachuaCountySheriff, posted a “September 11 Update” to its public

    Facebook page feed.

                                        3
16. On September 12, 2016, at approximately 2:28 AM, Plaintiff Charudattan

    used    his   accountability     Facebook      page       Stop   Traffic    Fraud,

    @FTC.Alachua.County,        to    post   a     critical     comment        on   the

    @AlachuaCountySheriff “September 11 Update” Facebook post, regarding

    Lt. Richard Lalonde, a deputy involved in Plaintiff Charudattan’s 2011 arrest

    by the Alachua County Sheriff’s Department.

17. At approximately 6:00 AM on September 12, 2016, Defendant permanently

    deleted Stop Traffic Fraud’s “Richard Lalonde comment” from the Alachua

    County Sheriff’s “September 11 Update” Facebook post.

18. In response to his comment being deleted, Plaintiff Charudattan again posted,

    using the Stop Traffic Fraud account, a comment about the deletion to the

    Alachua County Sheriff’s “September 11 Update” Facebook post, which was

    ultimately deleted from public view as well.

19. On September 15, 2016, Darnell, @ReElectSadieDarnellForSheriff, posted

    “Robert Dentmond Grand Jury Update” on her public Facebook page.

20. On September 16, 2016, Plaintiff Charudattan used his Stop Traffic Fraud

    account to post a comment to Darnell’s “Robert Dentmond Grand Jury

    Update” post, asking, “What are you doing to address Constitutional training

    standards for your Deputies?”

21. On September 16, 2016, the Alachua County Sheriff’s Office posted “ODMP

                                       4
    William Arthur May Update” to its public Facebook page.

22. At approximately 9:51 PM, On September 16, 2016, Plaintiff Charudattan

    used his Stop Traffic Fraud account to post a sarcastic critical comment to the

    Alachua County Sheriff’s Office “ODMP William Arthur May Update,”

    which was deleted permanently by Defendant soon after.

23. Sometime between September 16th and September 20th, Darnell deleted Stop

    Traffic Fraud’s Constitutional training comment on Darnell’s “Robert

    Dentmond Grand Jury Update” post.

24. During that time period, Darnell permanently banned Stop Traffic Fraud from

    Darnell’s public Facebook page, @ReElectSadieDarnellForSheriff.

25. By September 20, 2016, Defendant had deleted or hidden from public view

    all of Stop Traffic Fraud’s comments on the Alachua County Sheriff’s Office

    Facebook page, and banned Plaintiff Charudattan’s page Stop Traffic Fraud,

    @FTC.Alachua.County.

26. Prior to November 17, 2017, Plaintiff Charudattan submitted four public

    records requests to the Alachua County Sheriff’s Office for various records

    relating to the Alachua County Sheriff’s Office Facebook page. Defendant’s

    agents produced responsive records in a timely fashion.

27. On November 17, 2017, Plaintiff presented a fifth public records request to

    the   Alachua   County    Sheriff’s    Office   for   Sheriff   Sadie   Darnell

                                       5
    @SheriffSadieDarnell Official Facebook Page Records:        the immediate

    current list of Banned People and Pages…[and] any and all comments and

    posts made specifically by the Facebook page Stop Traffic Fraud! (Alachua

    County) @FTC.Alachua.County,” Defendant produced no records.

28. When Plaintiff Charudattan inquired further as to why no records were

    produced, Defendant’s agents did not cite any exemptions and refused to

    produce any documents, claiming that the @SheriffSadieDarnell page is not

    a public record.

29. From November 17, 2017 to the present day, Defendant has continually

    denied the production of documents regarding Darnell’s Facebook page in

    connection to the Stop Traffic Fraud account and Darnell’s list of banned

    people and pages.

30. On September 20, 2016, Alachua County Sheriff’s deputies wrongfully

    detained Plaintiff Hoffman for approximately 45 minutes. Plaintiff Hoffman

    videoed part of the incident.

31. At approximately 10:41 PM on September 20, 2016, Plaintiff Hoffman left a

    public 1-star review on the Alachua County Sheriff’s Office public Facebook

    page, @AlachuaCountySheriff, as well as posted a link to the detainment

    video to several (approximately 10) already posted comments.

32. At approximately 2:14 AM on September 21, 2016, Plaintiff Hoffman posted

                                     6
    a comment stating “Maybe you should investigate your Deputies criminal

    actions. Here is video proof. https://youtu.be/2WVUdV1qaYw” with a link

    to the video Plaintiff Hoffman had taken when he was wrongfully detained,

    to the    Alachua County Sheriff’s Office public            Facebook page,

    @AlachuaCountySheriff.

33. On September 21, 2016, Plaintiff Hoffman left several other comments with

    only the link to the wrongful detainment video noted above, on the Alachua

    County Sheriff’s Office Facebook page, @AlachuaCountySheriff. After

    checking back later that same day, Plaintiff Hoffman found that his comments

    and links had been deleted.

34. Plaintiff Hoffman contacted Darnell via phone on September 21, 2016, and,

    with Darnell’s consent, recorded their conversation. During this call, Darnell

    confirmed that the Alachua County Sheriff’s Office Facebook page is a public

    record. Plaintiff Hoffmanalso notified the Alachua County Sheriff’s Office

    that the Alachua County Sheriff’s Office was deleting Plaintiff Hoffman’s

    prior comments as well as banning Plaintiff Hoffman from making any further

    comments.

35. By September 23, 2016, Defendant had deleted all of Plaintiff Hoffman’s

    comments on the Alachua County Sheriff’s Office Facebook page and

    Plaintiff Hoffman’s one-star review of the Alachua County Sheriff’s Office.

                                       7
36. From September 22, 2016, to the present day, Plaintiff Hoffman remains

      banned from the Alachua County Sheriff’s Office public Facebook page,

      @AlachuaCountySheriff.

37. From January 5, 2018, to the present day, the Alachua County Sheriff’s

      Office’s “General Information” portion of their “About” page espouses a

      social media policy which is facially unconstitutional and vague, allowing it

      to be used to chill or banish criticisms from the page. The policy states that

      “postings made by the Alachua County Sheriff’s Office to our Facebook and

      Twitter pages are done so with the intention of providing the public with

      information we believe is important or newsworthy, and …necessary to

      release in the interest of public safety” and that “the Alachua County Sheriff’s

      Office reserves the right to limit posts from members of the public to those

      which directly relate to our postings, and which conform to our guidelines.”

      This limiting of posts occurs as “it is not the intent of the Alachua County

      Sheriff’s Office to provide a venue or forum for the expression and/or postings

      of unlimited comments, videos, or links simply for the convenience of the

      public.”

38.   The Alachua County Sheriff’s Office guidelines, as posted on Facebook,

      detail a number of things that should be excluded from comments:

            “1) Obscene, vulgar, sexually explicit or otherwise offensive

                                          8
           language/content,            or          links         to            such       material;

           2) Threats of any kind, particularly toward any other user or the

           Alachua          County      Sheriff’s       Office            and     its     members;

           3) The advocating of criminal acts or other illegal behavior;

           4) Material that has the potential to compromise public safety or the

           safety             of             law             enforcement                  personnel;

           5) Remarks that disparage or discriminate against anyone based upon

           their sex, race, creed, religious views, national origin, sexual

           orientation,                               disability,                              etc.;

           6) Remarks that may be considered libel, made toward any person or

           organization;

           7) Anything that is clearly off the intended topic of discussion;

           8) Information that is clearly inaccurate, unverified, and purposefully

           designed                     to                       mislead                     others;

           9)    Campaigning           of     any     type,        political       or     otherwise;

           10)      Links     to     other    third-party         sites     or     advertisements;

           11)            Any           form                of            solicitation;         and

           12) Any other language/material deemed inappropriate or offensive.”

39.   The Alachua County Sheriff’s Office’s General Information” section warns

      that “any comments that violate these guidelines may be removed by the

                                              9
    Alachua County Sheriff’s Office at its sole discretion, and without prior

    warning or notice, but will be retained for the applicable retention period,”

    though it should be noted that “The Alachua County Sheriff’s Office also

    reserves the right to block access to our social media pages to any user who

    consistently violates these guidelines, without prior warning or notice.”

40. The Alachua County Sheriff’s Office’s “General Information” portion of their

    “About” page posits that “all content on Alachua County Sheriff’s Office

    social media pages, to include user comments, is considered property of the

    Alachua County Sheriff’s Office, and is subject to disclosure under the

    Florida’s Public Records Act.”

41. The acts of Darnell, in her official capacity, have penalized Plaintiffs for the

    exercise of their rights of freedom of speech and freedom to petition

    government, as protected by the First Amendment to the U.S. Constitution.

42. The continued existence of Darnell’s ban against Plaintiff Charudattan and the

    Alachua County Sheriff’s Office’s bans against Plaintiff Charudattan and

    Plaintiff Hoffman respectively are ongoing and continuing violations of their

    constitutional rights to freedom of speech as well as their constitutional right

    to petition the government for redress of grievances, and constitute irreparable

    injury.

43. The conduct of Darnell and the Alachua County Sheriff’s Office, as described

                                        10
     above, is a content-based restraint of political speech that has a chilling effect

     on Plaintiffs’ exercise of their First Amendment rights.

44. The continued refusal of the Alachua County Sheriff’s Office to adequately

     produce documents as requested by the Plaintiff Charudattan is a violation of

     Chapter 119, Florida Statutes, as is the destruction of public records occurring

     when Defendant permanently deletes comments with no archiving system.

45. Defendant Darnell, in her official capacity, has perpetrated, authorized,

     approved, and ratified the violation of Plaintiffs’ constitutional and statutory

     rights as stated herein.

46. Plaintiffs have had to retain counsel and owe a reasonable attorney fee to

     vindicate their rights in these matters.

COUNT I: 42 U.S.C. § 1983: First And Fourteenth Amendment Violation
                        (By Both Plaintiffs)

47. Plaintiffs re-allege the General Allegations as if fully set forth herein.

48. The foregoing facts establish a basis for injunctive, equitable, and ancillary

     relief against Defendant Darnell in her official capacity,

49. Defendant Darnell, in her official capacity, is a “person” within the meaning

     of §1983.

50. The acts of Defendant Darnell as described herein were taken under color of

     state law, custom, or usage.

51. The acts of Defendant Darnell as described herein were purposeful and arise
                                         11
    from an official policy or custom.

52. The Fourteenth Amendment of the United States Constitution guarantees that

    no state shall deprive any person of liberty without due process of law. The

    First Amendment of the United States Constitution, applicable to the states

    under the Fourteenth Amendment, guarantees the right of freedom of speech

    and the right to petition government. These rights stand at the very apex of

    constitutional protection when exercised, as here, in political speech aimed at

    influencing the conduct of the government.

53. Defendant’s conduct, in deleting or hiding the Plaintiffs’ comments and

    banning them from her public Facebook pages, is a policy and practice which,

    on its face and as applied to Plaintiffs, has deprived Plaintiffs of their rights

    under the First and Fourteenth Amendments of the United States Constitution

    by interfering with their fundamental rights to freedom of speech and freedom

    to petition government.

54. In violating Plaintiffs’ constitutional rights to freedom of speech and right to

    petition government, Defendant has caused and continues to cause irreparable

    damage to Plaintiffs.

           COUNT II: Failure to Produce Records under State Law
                      (By Plaintiff Charudattan)

55. Plaintiff re-alleges the Common Allegations as if fully set forth herein.

56. Plaintiff is entitled to relief against Defendant Darnell, as Sheriff of Alachua
                                         12
     County, for failure to produce records under Chapter 119, Florida Statutes.

57. At all times material hereto, Defendant Darnell had a statutory duty to

     maintain public records and to provide public records to citizens as set forth

     in Chapter 119, Florida Statutes, including the provision of requested public

     records to Plaintiff, specifically the records in @SheriffSadieDarnell.

58. Defendant Darnell breached this duty to Plaintiff by repeatedly denying him

     the records in question.

59. Defendant Darnell, through her staff and various administrators, failed to

     adequately maintain public records by deleting numerous comments and a

     review, as well as not allowing public records to be inspected by any person

     desiring to under Chapter 119.07(1)(a) and (2)(a), and violating other

     provisions of Chapter 119, Florida Statutes.

60. Defendant failed to respond to a formal public records request and failed to

     perform her duty under § 119.07(1)(e), Florida Statutes, to cite any exemption

     to the statutory duty to produce documents

61. These violations entitle Plaintiff to equitable relief, fees and costs.

                                Prayer for Relief

     WHEREFORE, plaintiff respectfully requests of the Court:

 A. to take jurisdiction of this case;

 B. judgement against Defendant Darnell in her official capacity and for Plaintiffs

                                         13
   compelling production of the documents described herein and permanently

   enjoining Defendant from future violations of law enumerated herein and

   compelling adoption of policies and procedures for the regulation and

   maintenance of public records

C. such damages as may be just and appropriate;

D. judgement against the Defendant and for the Plaintiffs awarding the

   Plaintiffs’ attorney’s fees and costs under 42 U.S.C. § 1988 and Chapter

   119, Florida Statutes;

E. trial by jury on all counts so triable; and

F. such other relief as the Court considers just and proper.

                                         Respectfully Submitted,



                                         /s/ RICHARD E. JOHNSON
                                         Richard E. Johnson, Bar No 858323
                                         LAW OFFICE OF RICHARD E.
                                         JOHNSON
                                         314 West Jefferson Street
                                         Tallahassee, Florida 32301
                                         Telephone: (850) 425-1997
                                         Facsimile: (850) 561-0836
                                         richard@nettally.com




                                       14
                        CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

served through the court’s CM/ECF system this 17th day of October, 2018.

                                        /s/Richard E. Johnson




                                       15
